Citation Nr: 0012694	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-13 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1943.  He died on September [redacted], 1996.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran had active service from October 1942 to 
August 1943.

3.  During his lifetime, the veteran established service 
connection for marked spinal stenosis, degenerative disc 
disease and osteoarthritis of the spine, rated as 60 percent 
disabling, and a conversion reaction rated as 10 percent 
disabling.

4.  The veteran died on September [redacted], 1996, at 90 years 
of age due to an acute myocardial infarction as a consequence of 
arteriosclerotic heart disease.

5.  The cardiovascular disease was not present until many 
years after service, and was not caused or aggravated by a 
service-connected disability.

6.  The veteran's service-connected disabilities did not 
materially accelerate his death.

CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the veteran's service-connected disabilities, 
including a spine disorder and a conversion disorder 
contributed to his death.

The Board has found that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (1999).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  Service-connected diseases 
or injuries of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions, even if rated as 100 percent 
disabling, should not be held to have contributed to a death 
primarily due to an unrelated disability.  See 38 C.F.R. 
§ 3.312(c)(2) (1999).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, consideration should be 
given to whether a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  See 38 C.F.R. § 3.312(c)(4) (1999).

Some of the facts in this case are not in dispute.  During 
his lifetime, the veteran established service connection for 
marked spinal stenosis, degenerative disc disease and 
osteoarthritis of the spine, rated as 60 percent disabling, 
and a conversion reaction rated as 10 percent disabling.  The 
veteran died on September [redacted], 1996, at 90 years of age.  The 
veteran's death certificate shows that the immediate cause of 
death was an acute myocardial infarction as a consequence of 
arteriosclerotic heart disease. 

The Board notes that the veteran's service medical records do 
not contain any references to a cardiovascular disorder.  
There is also no evidence that the cardiovascular disease was 
manifested within one year after separation from service.  
The earliest medical records containing any references to 
cardiovascular disease are from many years after separation 
from service.

The appellant does not contend that any of the disorders 
listed on the veteran's death certificate began in service.  
Instead, her only contention is that the veteran's service-
connected disorder of the spine and conversion disorder 
contributed to the veteran's death.  It is argued that the 
disorder of the spine prevented the veteran from getting 
exercise and thereby contributed to the development of heart 
disease.  It is also stated that the disorders rendered the 
veteran debilitated and less able to resist the heart 
disease.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted a copy of a 
medical article pertaining to myocardial infarctions.  The 
Board notes, however, that this article does not pertain 
specifically to the veteran.  Therefore, the article cannot 
be said to contain medical opinion demonstrating that the 
veteran's heart disease was attributable to his service-
connected disabilities.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  

The appellant also submitted a medical report dated in 
February 1998 from Elliot B. Oppenheim, M.D./J.D./LL.M., a 
medical-legal consultant, which shows that he summarized the 
veteran's medical history and stated that the veteran 
sustained osteoarthritis as a consequence of injuries 
sustained in boot camp, and that he then suffered from those 
injuries the rest of his life.  He noted that his main 
problems pertained to his back and knees.  The physician then 
noted that exercise is very important to maintain 
satisfactory cardiovascular status and without sufficient 
exercise, a person is at high risk for coronary artery 
disease.  He concluded that "It is my opinion, based upon a 
reasonable degree of medical certainty, that [the veteran] 
died as a direct result of the inactivity he was forced to 
endure as a result of his service connected disability."   

The appellant also presented a letter dated in December 1999 
from Gilbert C. Evans, M.D., a general practitioner and a 
member of the American Academy of Disability Evaluating 
Physicians, which contains the following opinion:

[The veteran] is service connected for an 
anxiety/conversion disorder and severe 
arthritis and he eventually died due to a 
severe cardiovascular disorder.

The arthritis did not cause his death but 
it contributed to his service connected 
anxiety/conversion disorder which 
prevented him from coping with his 
cardiopulmonary disease as a person would 
have if an anxiety/conversion disorder 
were not already present.  

His service connected disabilities caused 
his premature death by preventing him 
from receiving full benefits from his 
heart treatments as a normal person would 
have.

These opinions by must weighed against the other evidence 
which is of record.  The medical treatment records contained 
in the claims file, including records from the Cox-Monnet 
Hospital dated in April 1996 pertaining to congestive heart 
failure, do not contain any indication that the veteran's 
heart disease was related to his service-connected 
disabilities.  Similarly, the veteran's death certificate 
does not contain any references to his service-connected 
disabilities.  This indicates that the physician preparing 
the death certificate was not of the opinion that those 
disabilities played a role in the veteran's death.  

Finally, a medical report by a VA physician dated in November 
1998 shows that the physician carefully reviewed the 
veteran's claims file.  He noted that the veteran suffered 
from a low back condition which had been present for more 
than 10 years prior to his enlistment in the Army.  Despite 
this, the veteran had been granted service connection for 
back problems.  In 1970, he was granted a nonservice-
connected pension based on arteriosclerotic cerebrovascular 
disease and atherosclerotic heart disease.  He passed away 26 
years later at the age of 90 from an acute myocardial 
infarction.  The VA physician noted that a private physician 
specializing in health law had rendered an opinion that the 
myocardial infarction was attributable to a lack of exercise 
brought about by his limited ability to ambulate which was 
due to service-connected disabilities.  The VA examiner 
noted, however, that the facts showed that the veteran 
suffered from many of the natural processes which contribute 
to the risk of coronary artery disease, including advanced 
age, male gender, history of obesity, hypertension, and a 30 
year history of cigarette smoking.  He concluded that the 
suggestion that the decrease of physical activity in his last 
20 to 30 years was as likely as not the unique cause of his 
acute myocardial infarction was "preposterous."  He further 
stated that the veteran's myocardial infarction was "clearly 
not directly caused by or secondary to the veteran's spinal 
condition."  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  The Board finds that the treatment records, 
the death certificate, and the VA medical opinion, which all 
weigh against the claim, are more persuasive than the two 
opinions submitted by the appellant.  The VA opinion shows 
that the examiner reviewed the full medical history and that 
the examiner took into account alternative factors which 
resulted in the veteran's death such as his advanced age and 
history of smoking.  Moreover, the VA opinion seems to be the 
most consistent with VA regulations which provide that 
service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (1999).  

With respect to the opinions submitted by the appellant, the 
Board notes initially that Dr. Oppenheim is not really a non-
biased party, as was stated by the appellant's attorney in a 
letter dated in September 1999, but instead received a fee in 
the amount of $1,350 for the preparation of the opinion.  
Also, review of the opinion reveals that Dr. Oppenheim took 
into account not only the service-connected spine disorder, 
but also nonservice-connected impairment of the knees.  In 
this regard, the Board notes that the doctor referred to 
problems with both the veteran's spine and knees when 
recounting the veteran's medical history.  With respect to 
the opinion from Dr. Evans dated in December 1999, the Board 
notes that the opinion does not explain the basis for the 
physician's opinion.  In this regard, the Board notes that 
the opinion does not state whether Dr. Evans ever treated the 
veteran or whether he reviewed the veteran's medical records.  
Moreover, Dr. Evans' opinion that the veteran's death was 
"premature" would seem to be contradicted by the fact that 
the veteran was of an advanced age (90 years) when he died.  
For the foregoing reasons, the Board finds that the veteran's 
service-connected disabilities did not cause or aggravate his 
cardiovascular disease, and did not materially accelerate his 
death.  Accordingly, the Board concludes that a disease or 
injury incurred in or aggravated by service did not cause or 
contribute substantially or materially to cause the veteran's 
death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

